DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.  US 10849203 B2 (patent203) in view of US patent  9970994 B2 by Ikawa et al (Ikawa).
Referring to the claim 1 of instant application,  US Patent203  claim 1 recites,  
A lighting device circuit comprising: an operational amplifier (op amp) having first and second inputs and an output,  in which the first input is adapted to be coupled to a reference light emitting diode (LED) string (See Patent203  Claim 1 column 11 lines 15 to 23); 

a window comparator circuit having an input that is coupled to the first current terminal of the transistor. (See Patent203  Claim 1 column 11 lines 24 to 26).
However, US Patent203 is silent on  the first current terminal is adapted to be coupled to a mirror LED string and the second current terminal is coupled to the second input of the first op amp.
However, Ikawa teaches the first current terminal is adapted to be coupled to a mirror LED string and the second current terminal is coupled to the second input of the first op amp. (See Fig 5  and column 9 lines 38 to 52 where Ikawa teaches the measurements of the voltage signals from which it is obvious to calculate the current)
Hence, it would have been obvious to an ordinary skill in the art at the time of the invention is filed to incorporate the how to calculate the current of the mirror LED string in order to findout the abnormalities. 

Referring to the claim 2 of instant application, US Patent203 claim 1 in view of Ikawa teaches  the lighting device circuit of claim 1, Ikawa further teaches that in which the first input to the op amp is coupled to a first resistor configured to measure a current through the reference LED string.  (See Fig 5 item R11 Column 9 lines 38 to 47)

Referring to the claim 3 of instant application, US Patent203 Claim 1 and IKawa teaches the lighting device of claim 2 recites, the lighting device circuit of claim 1, both are 

Referring to the claim 4 of instant application, US Patent203 claim 1 and IKawa teaches the lighting device circuit of claim 1, Claim further teaches including an LED driver that is adapted to be coupled to the reference LED string and the mirror LED string. (See Fig 1, 2 where the LED strings are connected to a driver control unit 5).

Referring to the claim 5 of instant application, US Patent203 claim 1 and IKawa teaches the lighting device circuit of claim 4,  USpatent203 claim 5 recites in which the LED driver is configured to provide a constant current to the reference LED string and the mirror LED string.(See Patent 203 claim 6 column 11 and lines 44 to 46).

Referring to the claim 6 of instant application, US Patent203 claim 1 and IKawa teaches the lighting device circuit of claim 1, US patent203 claim 6 recites in which the window comparator circuit includes a first comparator having a first input coupled to a reference high voltage and a second input coupled to the first current terminal of the transistor. (See Column12 of USpatent203 lines 1 to 4).

Referring to the claim 7 of instant application, US Patent203 claim 1 and IKawa teaches the lighting device circuit of claim 6, US Patent203 claim 8 recites in which the window comparator circuit includes a second comparator having a first input coupled to 

Referring to the claim 8 of instant application, US Patent203 claim 1 and IKawa teaches the lighting device circuit of claim 6, US Patent Claim 8 recites in which the reference high voltage is provided by a voltage divider circuit (See Column 12 lines 9 to 11 of US Patent 203 see claim 8).

Referring to the claim 9 of instant application, US Patent203 claim 1 and Ikawa teaches the lighting device circuit of claim 7, US patent claim 8 recites in which the reference low voltage is provided by a voltage divider circuit.  (See claim 8 of US patent 203)

 Allowable Subject Matter

Claims 10 to 16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:   
Referring to the claim 10 the closest prior art of record fails to teach or reasonably suggest that An apparatus comprising: a light generation circuit comprising: a first circuit input adapted to be coupled to a reference light emitting diode (LED) string; a first resistor having first and second resistor terminals, in which the first resistor terminal is coupled to the first input, and the second resistor terminal is coupled to ground; a second resistor having third and fourth resistor terminals, in which the fourth resistor terminal is coupled to ground; a second circuit input adapted to be coupled to a mirror LED string that is coupled in parallel to the reference LED string; an operational amplifier having a first op amp input, a second op amp input, and an op amp output, wherein the first op amp input is coupled to the first circuit input, and the second op amp input is coupled to the third resistor terminal; and a transistor having first and second current terminals and a control terminal, in which the control terminal is coupled to the op amp output, the first current terminal is adapted to be coupled to the mirror LED string, and the second current terminal is coupled to the second op amp input; and a window comparator circuit having an input that is coupled to the first current terminal of the transistor.  Hence, claim 10 and depending claims 11 to 16 are allowed.

Conclusion

Claims 1-9 are rejected.

Claim 10 -16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        1/14/2022